Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with the Quarterly Report of Kurrant Mobile Catering, Inc.(the Company") on Form 10-QSB for the period ended herein as filed with the Securities and Exchange Commission (the "Report"), I. Christopher Bell, Chief Executive and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fully presents, in all material respects, the financial condition and results of operations or the Company. Kurrant Mobile Catering, Inc. Date:July 15, 2008 By: /s/Christopher Bell Christopher Bell Chief Executive Officer Chief Financial Officer
